PER CURIAM:
Claimant seeks $575.87 for stock computer paper supplied to respondent. Respondent, in its Answer, alleges that claimant had no lawful contract to supply goods to respondent. It is further stated that respondent received and used the goods. As it would be unjust enrichment not to make an award in this claim, the Court will make an award on a quantum meruit basis.
Claimant supplied 14 7/8 x 11 size paper at $7.97 per thousand and 9 1/2 x 11 size which reduces to 8 1/2 x 11 at $5.97 per thousand. It was determined that a later contract was negotiated at $6.32 per thousand for the larger paper, and a greater amount for the smaller paper. The Court, therefore, makes an award to claimant for the material supplied at $6.32 per thousand and $5.97 per thousand, for a total award of $490.07.
Award of $490.07.